MARTIN, Judge.
Counsel for defendant admits he is unable to find prejudicial error committed at trial but urges this Court to hold G.S. 14-177 unconstitutionally vague. We have reviewed the record and also find no prejudicial error. Furthermore, we reaffirm State v. Moles, 17 N.C. App. 664, 195 S.E. 2d 352 (1973) where this Court upheld the validity of G.S. 14-177. In Perkins v. State of North Carolina, 234 F. Supp. 333 (1964), Chief Judge Craven also upheld the validity of this ! statute against an attack for vagueness by reading the statute in light of North Carolina Supreme Court interpretations thereof.
No error.
Chief Judge Brock and Judge Parker concur.